Citation Nr: 1723187	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for Crohn's disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1979 to November 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in October 2015, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in an August 2016 rating decision, the Veteran was assigned a 30 percent rating for his Crohn's disease, effective September 17, 2010.  That decision does not represent a full grant of benefits sought on appeal and the claim for increase remains before the Board.  However, the Board has limited its consideration accordingly.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Crohn's disease is moderately severe with frequent exacerbations. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for Crohn's Disease have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7323 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should have a higher rating for his Crohn's disease as his symptoms are worse than those contemplated by the currently assigned rating.  

At a December 2010 VA examination, the Veteran reported that he was having problems with his right leg and pain in the right lower quadrant of his abdomen.  The Veteran explained that testing found him to have a "ratting" opening in his esophagus with Crohn's disease eating through.  He reported that he had surgery to remove two feet of his terminal ileum and that since that procedure, his Crohn's disease has been treated with medication.  The Veteran reported that since his surgical procedure, he had experienced difficulty controlling his stool at night and as a result, he evacuated prior to going to bed and did not eat any meals after 6 pm.  The Veteran reported that his Crohn's disease was intermittent with periods of remission.  The examiner noted that the Veteran's response to medication was fair, but the Veteran reported mood swings and depression when taking his prescribed medication.  The examiner found the Veteran to have a history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, regurgitation, moderate fecal incontinence for which pads were required, and daily abdominal pain that was sharp in nature.   

Physical examination found the Veteran's abdomen and gastrointestinal system to be normal.  The Veteran was found to have normal bowel sounds and no other abnormality of auscultation.  The examiner found no palpable mass, hernia, ascites, or hemorrhoids.  The examiner noted that the Veteran did display abdominal guarding, but that there was no tenderness present. The examination found that the Veteran's liver, spleen, and rectal examination were all normal.  The examiner identified no periods of incapacitation.  The examiner confirmed the diagnosis of Crohn's disease and reported that, at times, the Veteran's symptoms of such impacted his ability to conduct the activities of daily living.  Further, the examiner noted that the Veteran was unable to work as a result of his Crohn's disease and the associated symptoms and complications.   

In June 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he was treated for Crohn's disease with medication, to include prednisone.  He reported that he continued to experience exacerbations of his Crohn's disease about once a month and that he received an IV or steroids until his symptoms resolved.  The examiner found that continuous medication was required for control of the Veteran's Crohn's disease.  The examiner noted that the Veteran experienced watery diarrhea about six times per day, with some hard stools, nausea, and lower abdominal pain on an average of three days per week.  The examiner found that the Veteran experienced 2-3 episodes of exacerbation of his Crohn's disease per month, with one episode every 1-2 months that required medical attention.  The examiner noted that the Veteran had experienced four exacerbations in the last year alone.  There was no malnutrition, serious complications, or other general health effects attributable to his Crohn's disease.  The examiner found that if the Veteran was employed, exacerbations of his Crohn's disease would increase absenteeism by about one day per month and that any employment would require the Veteran to have close access to a bathroom due to the symptoms of his Crohn's disease.  

A review of the record shows that the Veteran receives treatment at St. Joseph's Hospital.  A review of the treatment notes shows that the Veteran generally reports with complaints of diarrhea, abdominal pain, nausea, vomiting, and fever.  However, there are no treatment records that show the Veteran to have malnutrition.

Also of record are lay statements from the Veteran in which he reported that he treated his Crohn's disease by taking steroid medication and eating a diet of baby food.  He has reported that he was unable to secure employment due to his illness and associated complications that required him to frequently go to the bathroom.  The Veteran noted that he wore Depends underwear to prevent himself from soiling his bed and that he slept in sweat as a result.  He reported that he had driven away friends and family due to the side effects of the steroids.  The Veteran reported that he is no longer able to cover the costs of his medical care and related health care needs.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for Crohn's disease.  The Board acknowledges that the Veteran has experienced frequent exacerbations of his Crohn's disease per year and that he requires continuous medication for control; however, those symptoms are contemplated by the 30 percent rating.  There is no indication from the record that he has malnutrition, serious complications, or other general health effects that are attributable to his Crohn's disease.   Therefore, the Board finds that an initial rating in excess of 30 percent is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7323 (2016).  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to an initial rating in excess of 30 percent for Crohn's Disease is denied.


REMAND

The Board finds that additional development is required before the claim of entitlement to a TDIU is decided.  

The Board notes that the Veteran has reported that he is unable to obtain and maintain gainful employment as a result of his Crohn's disease and associated complications.  Those reports are substantiated by medical evidence in the file.  Specifically, it has been noted by VA examiner's that the Veteran's Crohn's disease significantly impacts his occupational functioning.  

A review of the record shows that the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a) , the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of the Compensation and Pension Service for consideration. 38 C.F.R. § 4.16 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


